Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kyushu Univ (JP 2006127004) in view of Cook et al (US 2017/0075436)

As per claim 9 Kyushu Univ et al discloses: A display control system 1 that changes an orientation of an object image {CG image} of an operation object displayed on a display device 30 in association with an orientation change of an operation device 20 { [0013] Therefore, the CG presentation device presents the viewing object to the display device when viewed from the viewer's viewpoint position based on the position and orientation of the replica and the predetermined size of the replica by the CG area calculation means. CG area is calculated.  As a result, the area of the CG in which the replica is projected onto the display area of the display device is specified from the viewpoint position of the viewer.}, the display control system 1 comprising: a marker detector 40 that detects a marker 21 set at a specific position on the object image {CG image and figures 7 & 9}; and an information presenter {Note: this is the information presented on display 30} that, when the marker 21 is detected by the marker detector 40, presents specific information associated with the detected marker 21.

Regarding claim 9 Kyushu Univ et al is silent as to:  the marker 21 being an image displayed on the display device 30.  With respect to claim 9 Cook et al depicts in figure 1 and discloses: a marker {stars} being an image displayed on the display device 40

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the display control system of Kyushu Univ et al with a marker being an image displayed on the display device as taught by Cook et al.  The rationale is as follows: one of ordinary skill in the art at the time the invention was made would have been motivated to provide a display control system with a marker being an image displayed on the display device “ to provide a motion sensitive display that allows a user to view an image more naturally than current methods, providing for perspective viewing of more of the image at one time than is available by scrolling alone.”  See [0018] of Cook et al.

As per claim 10 Kyushu Univ et al discloses: The display control system 1 according to claim 9, wherein the marker detector 40 detects the marker 21 when the marker 21 faces a front direction of the display device 30 by changing of the orientation of the object image {CG image} in accordance with the orientation change of the operation device 20. { [0070] The position of the replica 20 (corresponding to the position of the ultrasonic receiver 21) is measured in the three-dimensional space (X, Y, 2} shown in FIG. 3 based on the deviation and the like.}

As per claim 11 Kyushu Univ et al discloses: The display control system 1 according to claim 9, wherein markers 21 comprising the marker 21 are set, wherein a plurality of specific positions of the object image {CG image} comprising the specific position corresponding to each of the markers 21 are set, wherein a plurality of specific information comprising the specific information corresponding to each of the markers 21 is set, and wherein each time the marker detector 40 detects a certain marker 21 among the markers 21, the information presenter presents the corresponding specific information.

Regarding claim 11 Kyushu Univ et al is silent as to: a plurality of markers. With respect to claim 11 Cook et al depicts in figure 1 and discloses: a plurality of markers

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the display control system of Kyushu Univ et al with a plurality of markers.  The rationale is as follows: one of ordinary skill in the art at the time the invention was made would have been motivated to provide a display control system with a plurality of markers, which is well within the purview of a skilled artisan and absent an unobvious result and duplication of known parts, to provide more points of data from an operation device’s position and orientation to be determined.

As per claim 12 Kyushu Univ et al discloses: The display control system 1 according to claim 9, wherein the information presenter causes the display device 30 to display the specific information. {figures 1, 3 and 7 Note: this is the information presented on display 30}

As per claim 13 Kyushu Univ et al discloses: The display control system 1 according to claim 9, wherein the information presenter causes the specific information to be Regarding claim 6 Kyushu Univ et al is silent as to: specific information to be outputted by voice.  With respect to claim 6:  Official notice is taken of the fact specific information to be outputted by voice is notoriously old and well known in the control system art. { Note: The common knowledge / well-known in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the display control system of Kyushu Univ et al with specific information to be outputted by voice as taught in the art.  The rationale is as follows: one of ordinary skill in the art at the time the invention was effectively filed would have been motivate to provide a display control system with specific information to be outputted by voice to provide input control convenience and accessibility operations for the visually impaired.

As per claim 14 Kyushu Univ et al discloses: The display control system 1 according to claim 9, further comprising: an orientation detector 13b that detects an orientation change of the operation device 20 when a user changes an orientation of the operation device 20 { [0071] The replica posture measuring means 13b measures the orientation of the replica 20.}; and an orientation controller 10 that changes an orientation of the object image {CG image} displayed on the display device 30 according to the orientation change of the operation device 20 { [0070] The position of the replica 20 (corresponding to the position of the ultrasonic receiver 21) is measured in the three-dimensional space (X, Y, 2} shown in FIG. 3 based on the deviation and the like.}, wherein the orientation controller 10 changes the orientation of the object image {CG image} based on a rotation angle of the operation device 20 corresponding to the orientation change of the operation device 20 and a position of the operation device 20 relative to the display device 30. { [0071] Specifically, the replica posture measuring means 1Sb uses the posture information (for example, roll, pitch, and yaw) detected by the gyro sensor 22 output from the gyro sensor 22 provided in the replica 20 of the replica 20, Measure as orientation.}

As per claim 15 Kyushu Univ et al discloses: The display control system 1 according to claim 14, wherein the orientation controller 10 displays the object image {CG image} with a reduced size when the operation device 20 approaches the display device 30, and wherein the orientation controller 10 displays the object image {CG image} with an enlarged size when the operation device 20 moves away from the display device 30. { [0013] Therefore, the CG presentation device presents the viewing object to the display device when viewed from the viewer's viewpoint position based on the position and orientation of the replica and the predetermined size of the replica by the CG area calculation means. CG area is calculated.  As a result, the area of the CG in which the replica is projected onto the display area of the display device is specified from the viewpoint position of the viewer. & [0060] First, the standing position measuring means 12a stores a background image as shown in FIG. 4A in advance in a storage means (not shown).  Here, the coordinates in the XZ plane shown in FIG. 3 are associated with the four points (La, Lb, Lc, Ld) of the background image in advance.  Then, the standing position measuring means 12a takes a difference between the background image shown in FIG. 4A and the foot image taken by the camera 50U shown in FIG. 4B, and is shown in FIG, 4C, Generate a difference image.  This difference image is an image of only the viewer's feet.  Therefore, the standing position measuring means 12a uses the tip of the foot or the intermediate position of the tips of both feet as the standing position of the viewer.  The coordinates of this standing position can be relatively calculated from the coordinates of four points (La, Lb, Lc, Ld) associated with the background image.  This makes it possible to obtain the X-coordinates and Z-coordinates (Cx, Cz) of the viewer's standing position on the XZ plane shown in FIG. }

As per claim 16 Kyushu Univ et al depicts in figures 1, 3 & 7 and discloses: The display control system 1 according to claim 9, wherein the operation object is an art object, wherein the object image {CG image} is a three-dimensional image of the art object, and wherein the operation device 20 is a replica of the art object. ( figures 1, 3 & 7  Note: that which is shown in figures 1, 3 & 7 are seen to be art objects}

Allowable Subject Matter
Claims 1, 3-8 and 17 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the indication of allowable subject matter is the inclusion of
wherein the cross-section display displays the object image with a reduced size when the operation device approaches the display device within a range of the predetermined distance from the display device, and displays the object image with an enlarged size when the operation device moves away from the display device within the range of the predetermined distance from the display device, and the cross-section display displays the cut plane of the object image without changing a display magnification of the object image when the operation device is outside the range of the predetermined distance from the display device.
This is neither taught nor disclosed by the prior art.
Response to Arguments
Applicant’s arguments with respect to claims 9-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd